

115 HR 1335 IH: Cybersecurity Responsibility Act of 2017
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1335IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Ms. Clarke of New York introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Federal Communications Commission to issue rules to secure communications networks against cyber risks, and for other purposes. 
1.Short titleThis Act may be cited as the Cybersecurity Responsibility Act of 2017. 2.Securing communications networks against cyber risks (a)FCC rulesNot later than 180 days after the date of the enactment of this Act, the Federal Communications Commission shall issue rules to secure communications networks through managing, assessing, and prioritizing cyber risks and actions to reduce such risks. The Commission, in consultation with the Secretary of Homeland Security, shall include in such rules provisions relating to the treatment of critical infrastructure information relating to such networks that is submitted to the Commission. 
(b)Application of critical infrastructure information protectionsFor purposes of subtitle B of title II of the Homeland Security Act of 2002 (6 U.S.C. 131 et seq.)— (1)communications networks shall be treated as critical infrastructure and protected systems defined in sections 2(4) and 212(6) of such Act (6 U.S.C. 101(4); 131(6)); and 
(2)with respect to critical infrastructure information relating to communications networks, the Federal Communications Commission (in addition to the Department of Homeland Security) shall be treated as a covered Federal agency defined in section 212(2) of such Act. (c)Communications network definedIn this section, the term communications network means a network for the provision of wireline or mobile telephone service, Internet access service, radio or television broadcasting, cable service, direct broadcast satellite service, or any other communications service. 
